DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed on June 26, 2020, and October 1, 2021, are acknowledged by the examiner.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 19-28, and 31-39 are directed to an invention non-elected with traverse in the reply filed on October 1, 2021. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
Applicant's election with traverse of Claims 19- in the reply filed on October 1, 2021, is acknowledged.  The traversal is on the ground(s) that the claims in each group recite a common technical feature of a “neutral chamber”. The examiner respectfully disagrees. The applicant’s argument is not found persuasive because even though each group recites the neutral chamber, the claims are directed to different categories. Group I, the elected group (Claims 1-18) are drawn to a pilot actuator, a product. Group II is drawn to a system that has a pilot actuator, a product. Group III is drawn to a method of operating a control valve using a pilot actuator, a product and a process of use of said product. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 line 5 recites “a gas monitoring port” while Claim 1 line 17 and Claim 17 line 2 recite “the measurement port”. The specification para 0034 recites “the monitoring port” as port 166 while the Specification para 0033 recites “a third port 166 (also referred to herein as ‘measurement port 166’)”. Both terms reference element 166. Therefore, Claim 1 line 5 should be amended to state a gas measurement port. Appropriate correction is required.
Allowable Subject Matter
Claims 1-18, 29, and 30 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Ringer (US PG PUB 2014/0183865) is the closest art to that of the instant application.
Ringer teaches a pilot actuator (dry pilot actuator 10 - Fig. 1-4A; para 0030-0032), comprising: a housing defining an interior chamber (housing 20 with an interior between the lower base portion 20a and the upper portion 20b - Fig. 1-4A; para 0036-0038); an actuator assembly disposed in the interior chamber and dividing the interior chamber into a first chamber and a second chamber (the actuator assembly including the spring member 46, sealing element 30, and actuator seats 24, 26 that divide into the chamber 20d and chamber 20e - Fig. 1-4A; para 0037, 0040-0042); a gas pressure monitoring port for fluid communication between the first chamber and a sprinkler piping network (the pilot port 16 is coupled to a pressurized gas source and the sprinkler network 100 and the chamber 20d - Fig. 1-4A; para 0031, 0032, 0035, 0036, 0040, 0042); an output port for draining fluid from the second chamber (the drain port 18 drains fluid from the chamber 20e - Fig. 1-4A; para 0031, 0033, 0034, 0036, 0037, 0040, 0041); an inlet port for communication between the second chamber and a control valve (the inlet port 
Ringer does not teach nor fairly suggest the combination of an inlet port for selective communication between the second chamber and a prime chamber of a control valve and wherein the actuator assembly defines a neutral chamber that is at an intermediate pressure in comparison to pressures at the inlet port and the measuring port when the pilot actuator is in a stand-by state.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753